PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_04_FR.txt. 48

OBSERVATIONS DE M. PESSOA

L'objet des ordonnances, comme le déclare textuellement
l’article 48 du Statut, est « la direction du procès, la déter-
mination des formes et délais dans lesquels chaque Partie
doit finalement conclure ».

En l'espèce, il me semble qu’il n’est nullement question de
cela. La France et la Suisse, « n'ayant pas pu s'entendre au
sujet de l'interprétation à donner à l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes », et ayant besoin
de cette interprétation « pour régler le nouveau régime»
prévu par ledit article pour les territoires de la Haute-Savoie
et du Pays de Gex, ont prié la Cour de dire, « avant tout
arrêt », si l’article 435 « a abrogé ou a eu pour but de faire
abroger » certaines stipulations du Traité de Paris du 20 novem-
bre 1815 et d’autres actes. ©

Ce que les deux pays demandent à la Cour est donc une
consuliation sur l'interprétation douteuse d’un traité. Ce qu'ils
lui demandent est donc son avis sur cette interprétation. Il
ne s’agit pas de « diriger le procès, déterminer des formes et
des délais de conclusions », objet des ordonnances; il s’agit
en réalité d’un avis consultatif, demandé par les propres Parties
litigantes, malgré la disposition péremptoire des articles 14
du Pacte et 72 du Règlement, d’après lesquels seuls le Conseil
et l’Assemblée de la Société des Nations peuvent nous deman-
der des avis consultatifs, et ce n'est qu'à ces autorités que
nous pouvons les donner. Lorsqu’entre la Turquie et la Grèce
surgirent des doutes sur l'interprétation de l'Accord du
re? décembre 1926, ce ne furent pas les deux pays qui deman-
dèrent directement à la Cour la véritable interprétation du
texte; ce fut le Conseil exécutif de la Société des Nations.
Le cas franco-suisse est parfaitement identique; il n’y avait
aucune raison pour suivre une voie différente, surtout quand
49 OBSERVATIONS DE M. PESSOA

cette voie va à l’encontre d’une disposition littérale de notre
loi fondamentale.

S'il convient d'élargir les attributions de la Cour, qu’on
réforme le Pacte et qu’on donne à la Cour toutes les facultés
jugées utiles; mais tant que le Pacte subsiste tel qu’il est,
la Cour ne peut pas, de sa propre autorité, s’arroger un
pouvoir que celui-ci lui refuse expressément.

On fait valoir que, dans le cas présent, l’ordonnance a
justement pour objet de fixer un délai — celui que prévoit
le compromis, article premier, alinéa 2. |

Mais en fait il n’en est pas ainsi, car la fixation de ce délai
suit la décision prononcée par l'ordonnance sur les doutes qui
séparent les deux Parties, et est à peine un effet, une consé-
quence de cette décision. Le but principal de l’ordonnance est
d'établir, d’après l’avis de la Cour, la vraie interprétation de
l’article 435 du Traité de paix, et de transmettre cet avis aux
Parties, en réponse à la consultation qu'elles ont demandée à
la Cour. Le délai vient après et ne peut même être fixé
sans que la décision sur l'interprétation soit prononcée, ce qui
met en lumière que, dans l’ordonnance, il n’est qu’un point
secondaire et accessoire.

On ne peut donc échapper à l'évidence : le cas ne comporte
pas un arrêt, que le compromis a exclu expressément ; ni un
avis consultatif, que le Conseil ou l'Assemblée n'ont pas
demandé ; ni une ordonnance, que la marche de la procédure
ne réclame pas; et, comme la Cour ne peut se prononcer que
par ces trois moyens, la conséquence est qu’elle aurait dû
se dessaisir de l'affaire, la clause par laquelle le compromis
demande l'avis de la Cour n'étant pas valable en présence
des dispositions impératives de l’article 14 du Pacte et de
l’article 72 du Règlement.
50 OBSERVATIONS DE M. PESSÔA

IT.

Je suis d’accord avec la Cour lorsqu'elle affirme que l’arti-
cle 435, alinéa 2, du Traité de Versailles, n’a pas abrogé les
stipulations du Traité de 1815, et d’autres actes complé-
mentaires.

Mais quant à l’autre question posée par le compromis, je
me permets de faire les observations suivantes :

Pour l’article 435, les zones franches constituent un régime
incompatible avec les circonstances actuelles. Il le déclare
en termes décisifs. On en comprend facilement la raison: ce
régime comporte une restriction à la souveraineté de la
France, qui, en principe et comme toute autre nation, a le
droit d'étendre son action fiscale, dans toutes les directions
de son territoire, jusqu'à la ligne de sa frontière politique.
Le Traité entend, en conséquence, qu’un tel régime doit dispa-
raître. Un régime qui ne correspond plus aux circonstances
actuelles ne doit pas subsister tel qu'il est. Il doit être rem-
placé par un autre. L’intention, la pensée, le « but » du
Traité est donc de.faire abroger ce régime. Seulement, le
nouveau régime devra naître d’un commun accord entre les
deux pays. L'accord aura ainsi pour objet non pas le fait même
de la substitution, mais uniquement sa forme ou ses clauses.

La partie finale de l’alinéa 2 de l’article 435 prévoit expres-
sément un nouveau régime. Comment le Traité pourrait-il
prévoir un nouveau régime, s’il n’avait pas pour but d’abro-
ger l'actuel ? |

Les deux pays parlent à chaque instant d’un « nouvel arran-
gement ». Comment envisager ce nouvel arrangement si l’on
n’a pas l’idée de remplacer celui qui existe?

On fait observer que, dans l’annexe I, la Suisse s'oppose à
la suppression des zones. Mais la note du 29 mai précise mieux
la pensée de ce pays: il admet que les anciennes stipulations
« peuvent être modifiées ou remplacées d'un commun accord »
entre les deux Parties. Il acquiesce donc à l’abrogation prévue
par l’article 435, car remplacer un régime, c’est aussi l’abroger.
SI OBSERVATIONS DE M. PESSOA

x

Il me semble, en conclusion, qu'on aurait pu répondre à
la deuxième question du compromis en déclarant que l’arti-
cle 435 a pour but de faire abroger entre la France et la Suisse
les stipulations du Traité de 1815 et d’autres actes complémen-
taires, en les remplaçant, moyennant l’accord des deux pays,
par d’autres qui correspondent aux circonstances actuelles,
lancien régime subsistant jusqu'à ce que le nouveau soit
_ adopté.

C'est peut-être une question de forme et non de fond, car
la Cour admet (pages 15-16) que, si les deux pays arrivent à
conclure l'accord prévu par l’article 435, alinéa 2, cet accord
aura pour effet d’abroger, en la forme, les anciennes stipula-
tions ; mais il me semble que les termes de la réponse ci-
dessus indiquée s’accorderaient plus exactement avec l’inten-
tion et le texte du Traité.

(Signé) EpPirAcio PEsséa.
